Fourth Court of Appeals
                                San Antonio, Texas
                                     January 14, 2019

                                   No. 04-18-00636-CV

                            Margaret Ann STRICKHAUSEN,
                                       Appellants

                                             v.

 PETROHAWK OPERATING COMPANY n/k/a BHP Billiton Petroleum (TxLa) Operating
   Company; Petrohawk Properties, LP n/k/a BHP Billiton Petroleum Properties (N.A.),L.P.;
  Segundo Navarro Drilling, Ltd.; First Rock I, LLC; EF Non-Op, LLC; and CEU Hawkville,
                             LLC nka South Texas Shale, LLC,
                                          Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 14-08-00130-CVL
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER

       The Appellees’ Unopposed Motion to Extend Time to File Brief is hereby GRANTED.
Time is extended to February 11, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court